Citation Nr: 0709407	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served in the Regular Philippine Army from July 
2, 1945 to March 29, 1946.  The veteran died in December 
1997; the appellant is the surviving spouse of the deceased 
veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.  The appellant submitted additional evidence 
following that decision and a June 2004 RO decision continued 
the denial.  However, the March 2004 decision is on appeal as 
the notice of disagreement (NOD), received by VA in March 
2005, was timely filed with that decision. 

In her substantive appeal to the Board, received in July 
2005, the appellant requested a personal hearing.  In August 
2005, the appellant presented testimony at a personal hearing 
conducted at the U.S. Embassy Office Building.  A summary of 
this personal hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
December 1997, and that the immediate causes of death were 
pneumonia and pulmonary tuberculosis (PTB).  

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in his service with the Regular Philippine Army.

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
appellant with notice of the VCAA in January 2004, prior to 
the initial decision on the claim in March 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the January 2004 VCAA notice letter, the RO informed the 
appellant of the information and evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  Specifically, the RO stated that 
evidence showing that the veteran died in service or medical 
evidence showing that the veteran's service connected 
conditions caused or contributed to his death could establish 
service connection.  Additionally, medical evidence 
indicating a reasonable probability that the condition that 
contributed to the veteran's death was caused by an injury or 
disease that began in service could also establish service 
connection.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant federal records 
such as service records, medical records, or records from 
other federal agencies.  Additionally, the letter noted that 
VA would make requests for records not in custody of a 
federal agency such as state or local government records, 
private medical care records, and records from other non-
federal government sources.  

The RO also explained what information and evidence the 
appellant was expected to supply to VA.  The letter asked the 
appellant to provide evidence showing that she was the 
unmarried surviving spouse of the veteran.  The appellant was 
asked to contact the doctor who signed the veteran's death 
certificate to obtain a statement containing his bases, 
reasons, and rationale for identifying the cause of the 
veteran's death.  The appellant was also informed that she 
could submit a VA Form 21-4142 in order for VA to obtain the 
veteran's medical records on her behalf.  
Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the RO has 
informed the appellant in the RO decision and the statement 
of the case (SOC) of the reasons for the denial of her claim 
and, in so doing, informed her of the evidence that was 
needed to substantiate the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  In a letter dated in April 2006, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as the identified private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had pneumonia or PTB in service or within the 
applicable presumptive period.  38 C.F.R. § 3.309(a).  The 
record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which the veteran's death could be 
related, the Board finds that a VA medical opinion is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

In conclusion, VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  VA has 
also assisted the appellant throughout the course of this 
appeal by providing her with a SOC, which informed her of the 
laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


BACKGROUND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Specifically, 
the appellant stated during her August 2005 personal hearing 
that she believed the veteran's cause of death was the result 
of a gunshot wound during service, which she explained 
resulted in his having developed PTB that led to his death.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a respiratory 
disorder.  A July 1945 physical examination that the veteran 
underwent at the time of his enlistment to the Army of the 
Philippines was negative for any abnormal lung findings.  A 
personal record dated in July 1945 noted that the veteran was 
found to be mentally and physically qualified for service in 
the Army of the Philippines.  An undated work sheet for the 
CDD Board revealed that the veteran had malaria in 1940 and 
denied a prior history of tuberculosis (TBC).  The work sheet 
noted that on March 28, 1945 the veteran was wounded by rifle 
fire in the nape of the neck and at the left side of his back 
between D5 and D6.  An x-ray of his chest revealed a 
radiologically healthy chest and his malaria smear was 
negative.  

A certificate of disability discharge dated in January 1946 
indicated that the veteran was found unfit for military 
service because of radial, median nerves, and left medial 
nerves palsy which was the result of a gunshot wound incurred 
on March 28, 1945.  The bullet entered the left portion of 
the veteran's back between D5 and D6 and exited the anterior 
medial aspect of the upper third of his left arm.  He also 
had a fracture compound comminuted of the fifth left rib, 
also incurred from the gunshot wound.  An x-ray of the 
veteran's chest revealed a radiologically healthy chest.  A 
clinic record received by VA in January 1948 noted that at 
the time of his discharge from service in March 1946, the 
veteran had a final diagnosis of palsy, left hand, radial 
nerve due to a gunshot wound incurred on March 28, 1945, 
which perforated the point of entrance about a half inch to 
the left of the left spine at the level of internal between 
D5 and D6.  The point of exit was the interior aspect of the 
upper third of the left arm just above and outside the axilla 
transversing the axillary space.  An additional diagnosis was 
left brachial neurolysis. 

The only post-service treatment records in the claims file 
are from a private hospital dated in December 1997, the date 
of the veteran's death.  The treatment records revealed an 
admissions diagnosis of pneumonia and PTB.  The veteran died 
approximately five hours after he was admitted to the 
hospital.  The veteran died on December [redacted], 1997 and the 
causes of death on the death certificate were pneumonia and 
PTB.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In certain circumstances, presumptive service connection is 
awarded.  A chronic disease will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in 38 C.F.R. §3.307(a)(3) and 3.309(a) even though 
there is no evidence of such disease during the period of 
service.  Tuberculosis must have become manifest to a degree 
of 10 percent or more within 3 years from date of separation 
from service.  38 C.F.R. § 3.307(a)(3).  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran's death certificate indicates 
that the veteran died in December 1997 of pneumonia and PTB.  

At the time of the veteran's death and currently service 
connection had not been established for any disability.  
While the appellant contends that the gunshot wound the 
veteran incurred in March 1945, which the Board notes 
occurred before the veteran's verified period of service, 
caused his PTB, the medical evidence of record does not show 
that the veteran had pneumonia, PTB, or any other respiratory 
related disability in service.  Further, a certificate of 
disability discharge dated in January 1946 indicated that an 
x-ray of the veteran's chest revealed a radiologically 
healthy chest at time of his discharge from service.  
Additionally, there is no medical evidence that the veteran 
developed PTB within three years after his discharge from 
service.  38 C.F.R. § 3.307(a)(3) and 3.309(a).  In fact, the 
only post-service medical evidence reflecting that the 
veteran had pneumonia or PTB was upon his death in December 
1997.  

While the appellant may sincerely believe that the gunshot 
wound caused the veteran's PTB, the Board notes that she, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Additionally, the veteran's death 
certificate does not make any reference to the gunshot wounds 
he incurred in March 1945 or the resulting palsy and fifth 
left rib fracture.  Therefore, the Board concludes that the 
veteran's gunshot wounds were not a principal or contributory 
cause of death.  

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The first medical evidence 
that the veteran had pneumonia and PTB was in December 1997, 
51 years after the veteran's discharge from service.  This 
lengthy gap in time between the veteran's service and the 
first diagnosis of pneumonia and PTB weighs heavily against 
the appellant's claim.  

In conclusion, the Board finds that the veteran's cause of 
death disabilities of pneumonia and PTB were not causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of any respiratory disorder, to 
include pneumonia or PTB.  There are no post-service medical 
records, aside from the records in connection with the 
veteran's death, indicating that the veteran received 
treatment for any disability at all.  The first medical 
evidence of pneumonia or PTB was in December 1997, 51 years 
after the veteran's discharge from service.  Therefore, the 
Board finds that pneumonia or PTB did not manifest in service 
or during the presumptive period.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for the cause of the veteran's death is denied.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


